      Case 4:20-cv-00387-O Document 20 Filed 06/02/20              Page 1 of 2 PageID 385

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 WILLIAM PAUL BURCH,                             §
                                                 §
          Plaintiff,                             §
                                                 §
 v.                                              §
                                                      Civil Action No. 4:20-cv-00387-O
                                                 §
 BANK OF AMERICA, NA,                            §
                                                 §
          Defendant.                             §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         Before the Court are the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge (ECF No. 15), filed May 21, 2020, and Plaintiff’s Reply (“Objections”) (ECF

No. 16), filed May 24, 2020. After reviewing all relevant matters of record in this case, including

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge and

Plaintiff’s Objections, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

ACCEPTED as the Findings and Conclusions of the Court.

         Plaintiff has filed objections to the Magistrate Judge’s Findings, Conclusions, and

Recommendation, which the Court has liberally construed in light of Plaintiff’s pro se status.

Following a de novo review, the Court OVERRULES the Objections, as none of the Objections

alter the Magistrate Judge’s findings and conclusion that this case is a core proceeding arising

under Title 11 or arising in a case under Title 11, or, alternatively, “relates to” a bankruptcy

proceeding, and, therefore, should be referred to United States Bankruptcy Judge Mark X. Mullin

pursuant to the Court’s Miscellaneous Order No. 33. See 28 U.S.C. § 157(a), (c).

         Having conducted a de novo review of all relevant matters of record in this case and

applicable law, the Court determines that the Findings and Conclusions of the Magistrate Judge

                                                1
   Case 4:20-cv-00387-O Document 20 Filed 06/02/20             Page 2 of 2 PageID 386


are correct, and they are ACCEPTED as the Findings and Conclusions of the Court. Accordingly,

this matter is WITHDRAWN from the United States Magistrate Judge Hal R. Ray, Jr. and

REFERRED to United States Bankruptcy Judge Mark X. Mullin pursuant to this Court’s

Miscellaneous Order No. 33.

       SO ORDERED on this 2nd day of June, 2020.


                                           _____________________________________
                                           Reed O’Connor
                                           UNITED STATES DISTRICT JUDGE




                                             2
